UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7532


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LAMONT HAROLD GARRISON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:98-cr-00132-JCC-13)


Submitted:    December 24, 2008             Decided:   January 26, 2009


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Lamont Harold Garrison, Appellant Pro Se.   James L. Trump,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lamont Harold Garrison seeks to appeal the district

court’s   order     reducing    Garrison’s          sentence    pursuant    to    his

motion under 18 U.S.C. § 3582(c)(2) (2006).                    In criminal cases,

the defendant must file the notice of appeal within ten days

after the entry of judgment.               Fed. R. App. P. 4(b)(1)(A); see

United States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000)

(holding that § 3582 proceeding is criminal in nature and ten-

day appeal period applies).            With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.    Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

           The    district     court   entered        its    order    granting     the

motion for reduction of sentence on June 2, 2008, and the ten-

day   appeal   period   ordinarily     would        have    expired   on   June   16,

2008.     See Fed. R. App. P. 26 (providing that “intermediate

Saturdays, Sundays, and legal holidays” are excluded when time

period is less than eleven days).                    Although Garrison did not

file a notice of appeal within this ten-day period, he filed a

motion to alter or amend the judgment within this time frame.

           “[T]he    Federal       Rules       of   Criminal   Procedure    do     not

specifically      provide    for     motions        for     reconsideration       [or]

prescribe the time in which they must be filed.”                      Nilson Van &

                                           2
Storage       Co.    v.    Marsh,      755        F.2d        362,    364        (4th       Cir.       1985).

However, the Supreme Court has held that a motion for rehearing

or    reconsideration            extends         the     time       for     filing          a    notice    of

appeal in a criminal case if the motion is filed before the

order    sought      to     be    reconsidered            becomes          final.               See    United

States    v.    Ibarra,          502   U.S.        1,     4     n.2       (1991)       (holding          that

would-be appellant who files a timely motion for reconsideration

from    criminal       judgment        is        entitled       to        full    time          period    for

noticing      the    appeal       after      the        motion       to    reconsider             has    been

decided);       United      States          v.    Dieter,           429    U.S.        6,       7-8    (1976)

(same);       United      States       v.    Healy,           376     U.S.       75,    77-79          (1964)

(same); United States v. Christy, 3 F.3d 765, 767 n.1 (4th Cir.

1993) (same).

               The        district      court            entered           its      order             denying

Garrison’s motion to alter or amend on July 3, 2008.                                              Garrison

then had ten days, or until July 18, 2008, to timely file his

notice of appeal.            Garrison’s notice of appeal was filed on July

21, 2008, after the expiration of the appeal period but within

the thirty-day excusable neglect period.                                  Because the notice of

appeal was filed within the excusable neglect period, we remand

the    case    to    the     district            court    for        the     court      to       determine

whether       Garrison      has     shown         excusable           neglect          or       good    cause

warranting      an     extension        of        the    ten-day           appeal       period.           The



                                                    3
record, as supplemented, will then be returned to this court for

further consideration.

                                                        REMANDED




                               4